       Case 2:20-cv-00028-TBM-MTP Document 31 Filed 05/13/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

CHRISTOPHER BANKS                                                                     PLAINTIFF

v.                                                 CIVIL ACTION NO. 2:20-cv-28-TBM-MTP

CITY OF PETAL, MISSISSIPPI, et. al.                                               DEFENDANTS

           ORDER ADOPTING REPORT AND RECOMMENDATION AND
         GRANTING DEFENDANT CITY OF PETAL’S MOTION TO DISMISS

        This matter is before the Court on submission of the Report and Recommendation [21]

entered by United States Magistrate Judge Michael T. Parker on November 19, 2020. Defendant

City of Petal, Mississippi filed a Motion to Dismiss [18] for lack of subject matter jurisdiction and

failure to state a claim pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). The

Plaintiff did not file a response.

        After considering the submissions of the parties, the record, and relevant legal authority,

Judge Parker concluded that the Plaintiff failed to state a claim against the City of Petal. Judge

Parker recommends that the City of Petal’s Motion to Dismiss [18] be granted and that Defendant

City of Petal be dismissed from the action without prejudice. The Plaintiff has not filed an

objection to the Report and Recommendation, and the time for filing an objection has expired.

        “When a party fails timely to file written objections to the magistrate judge’s proposed

findings, conclusions, and recommendation, that party is barred from attacking on appeal the

unobjected-to proposed findings and conclusions which the district court accepted, except for plain

error.” Casas v. Aduddell, 404 F. App’x 879, 881 (5th Cir. 2010); Thomas v. Arn, 474 U.S. 140, 152,

106 S. Ct. 466, 88 L. Ed. 2d 435 (1985) (“There is no indication that Congress, in enacting §

636(b)(1)(C), intended to require a district judge to review a magistrate’s report to which no
      Case 2:20-cv-00028-TBM-MTP Document 31 Filed 05/13/21 Page 2 of 2




objections are filed.”). Having considered Judge Parker’s Report and Recommendation, the Court

finds that it is neither clearly erroneous nor contrary to law.

       IT IS THEREFORE ORDERED AND ADJUDGED that the Report and

Recommendation [21] entered by United States Magistrate Judge Michael T. Parker on November

19, 2020 is ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED AND ADJUDGED that the Defendant City of Petal’s

Motion to Dismiss [18] is GRANTED and Defendant City of Petal is DISMISSED from this action

WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that the claims asserted against the remaining Defendant,

Forrest County, Mississippi, remain pending.

       THIS, the 13th day of May, 2021.


                                                          ____________________________
                                                          TAYLOR B. McNEEL
                                                          UNITED STATES DISTRICT JUDGE
